DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 7 and 13 recite a method comprising: 
monitoring an individual during a testing event using sensor;
calling up a plurality of individual risk factors, a plurality of non-individual risk factors, and a set of threshold risk levels;
determining an individual risk profile by comparing sensor information against the individual risk factors;
determining a security profile by combining the individual risk profile and the non-individual risk factor into a test event risk security profile, and comparing that security profile to the threshold risk level; and
allocating greater security resources when the security profile is above the specific threshold risk level.
The limitations of monitoring sensor information, receiving risk factors and levels, making determinations based on these risk factors, levels and sensor information, and allocating 
This judicial exception is not integrated into a practical application. In particular, claim 1 only recites a system for monitoring a test tasker comprising a software application on a test taker’s computer which communicates with a server and a processor, the processor configured to perform the claimed monitoring, determining and allocating of resources. Claims 7 and 13 recite similar arrangements. This amounts to no more than generally linking the use of the judicial exception to a particular technological environment (remote computerized testing). It is further noted that the claimed “allocating of resources” is recited at a high level of generality and does 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment (remote computerized testing). The claim is not patent eligible.
Dependent claims 2-6, 8-12 and 14-18 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further abstract rules for increasing or decreasing security resources, which as detailed above do not apply the exception in any meaningful way, as well as reciting the types of data (location risk factor, eye movements) utilized in making determinations. Reciting specific types of data being used in a judicial exception does not direct the claimed invention to significantly more. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the claim recites “the test event risk security profile” in lines 29-30 of claim 1. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 2 and 8, the claims recite the software application allocates greater security resources if the security profile is above “more of the” threshold risk levels, and the software application allocates less security resources if the security profile is below “less of the” threshold risk levels. It is not clear as to what is meant by being above more of or below less of the threshold risk levels. The claims does not make clear what constitutes “more of” or “less of” the levels. 
Regarding claim 8, there is insufficient antecedent basis for the limitation “the security risk profile”. Parent claim 7 recites “a security profile”, but it is unclear if this is the same as the “current security profile” in claim 8. 
Regarding claim 13, the limitation “the security risk profile” in line 15 lacks antecedent basis. The claim recites in line 14 a “security profile”, but does not previously recite a “security risk profile”
	Dependent claims 3-6, 9-12 and 14-18 inherit the deficiencies of their respective parent claims through their dependencies and are thus rejected for the same reasons. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
6.	Claims 1, 3-7, 9-13 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11 and 13-17, respectively, of copending Application No. 17/156897 in view of Kumar (US 2011/0279228 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because: Claims 1, 7 and 13 of the instant application are identical to claims 1, 7 and 13 ‘897 application except that the claims in the ‘897 application additionally recite “whereby the software application allocates greater security resources when the security profile is above the specific risk level”. However, Kumar discloses at Par’s. 42 and 56 that such a feature is well known. Accordingly, it would have been obvious to modify claims 1, 7 and 13 of the instant application by allocating greater security resources when the profile is above a risk level, as taught by Kumar, to obtain predictable results of allocating resources where they are necessary. 
Dependent claims 3-6, 9-12 and 15-18 recite limitations identical to those in of claims 2-5, 8-11 and 14-17, respectively, in the ‘897 application, and are thus rejected for the same reasons. 

7.	Claims 2, 8 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7 and 13 of copending Application No. 17/156897. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claims 2, 8 and 14 of the instant application are identical to claims 1, 7 and 13 of the . 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 2011/0279228 A1).
Regarding claims 1, 7 and 13, Kumar discloses a system (as per claims 1 and 7) and method (as per claim 13) for monitoring an individual test taker and verifying compliance with rules of behavior with regard to a test event, during a test session administered to an individual at a test location, the system comprising: 
a software application operating on a mobile computer device or on a computer device (as per claim 1) or on a website (as per claim 7), which are in communication with at least one sensor (see e.g. Par. 23) for monitoring the test event, the software application configured to receive information related to the individual test taker from the sensor and to communicate the information through a wired and/or wireless communication network to a risk analysis 
a processor that is in communication through the wired and/or wireless communication network with the software application, as well as the risk analysis management server, the processor is configured to call up from a database of the system upon communication of the information to the risk analysis management server (Par’s. 27, 33): 
(1) a plurality of predetermined individual risk factors (features to be extracted from biometric data of user during test), which indicate a possibility of test fraud, cheating, or test theft, by the individual test taker or others at the location, and have been previously uploaded by an owner or author of the test or an employee, contractor, or agent of the owner or author (see for ex. Par. 32, 45), 
(2) a non-individual risk factor, which has been previously uploaded by an owner or author of the test or an employee, contractor, or agent of the owner or author (for ex. the number of students to be monitored is considered a non-individual factor – Par. 37, lines 21-22), and 
(3) a set of threshold risk levels which have been previously uploaded by an owner or author of the test or an employee, contractor, or agent of the owner or author (threshold levels – Par. 37); 
whereby the processor is configured to actively monitor the information related to the test event; whereby the processor is configured to determine an individual risk profile by comparing the information received from the sensor(s) against the individual risk factors to identify whether the risk profile needs to be adjusted (extract the features from the biometric data); 

whereby when the processor determines that the security profile is above or below specific threshold risk levels, within a range of tolerance (the specification does not provide a specific definition for the claimed “ranged of tolerance; accordingly in the BRI of the term the cluster distance described at Par. 40 of Kumar), the processor is configured to notify the software application (Par. 42) (as per claims 1, 7 and 13). 

Regarding claims 2-5, 8-11 and 14-17, Kumar further discloses: 
wherein the software application allocates greater security resources if the security profile is above more of the threshold risk levels, and the software application allocates less security resources if the security profile is below less of the threshold risk levels (Par’s. 42, 56) (as per claims 2, 8 and 14),
based on active monitoring of the test event by the sensor, the system is configured to dynamically increase or decrease the allocation of security resources based on how many threshold risk levels the security profile is above (Par’s. 55-56) (as per claims 3, 9 and 15)
based on active monitoring of the test event by the sensor, the system is configured to increase the allocation of security resources when the security profile traverses the threshold risk level, within a range of tolerance, from below an individual threshold risk level to above the individual threshold risk level (the outlier detection routines operates on a loop (Par. 57); 
based on active monitoring of the test event by the sensor, the system is configured to increase the allocation of security resources when the security profile traverses the threshold risk level, within a range of tolerance, from below an individual threshold risk level to above the individual threshold risk level (Par. 42, 55) (as per claims 5, 11 and 17).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2011/0279228 A1) in view of Lippert et al. (US 2011/0171622 A1).
. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715